Exhibit 10.1
SEPARATION AGREEMENT AND RELEASE
     This SEPARATION AGREEMENT AND RELEASE (the “Agreement”) is entered into
between Manhattan Associates, its subsidiaries and affiliated companies
(“Company”) and Pervinder Johar (“Executive”). This Agreement shall supersede
any and all previous agreements between Executive and Company with respect to
the subject matter hereof, including, but not limited to the Executive
Employment Agreement dated March 30, 2006 and the Severance and Non-Competition
Agreement dated March 30, 2006.
     NOW, THEREFORE, for good and valuable consideration, the sufficiency of
which is hereby acknowledged, and in consideration of the mutual promises and
covenants set forth in this Agreement, the parties agree as follows:

1.   Separation from employment. Executive and Company have agreed that
Executive will end his employment on January 15, 2009 (“Termination Date”).
Executive shall receive a severance payment equal to twelve (12) months of
Executive’s then-current base salary, subject to all standard deductions,
payable in twenty-four (24) equal payments on the Company’s regular bi-monthly
scheduled pay dates. Executive shall receive an additional lump sum of
$20,000.00 paid with the first installment, which Executive may choose to use to
pay COBRA premiums, however, it is not required that this amount be used for
that purpose. Executive shall receive payment for 25 earned vacation days within
fourteen (14) days following the Termination Date. Executive shall not be
eligible for any other payments and agrees to waive any rights to receive, any
additional bonuses (including any performance related bonuses), additional stock
options, additional restricted stock grants or other payments. Within 5 days of
the Termination Date, Executive agrees to return to Company any and all Company
property in Executive’s possession, including but not limited to, information,
manuals, credit cards, software, and equipment acquired during Executive’s term
of employment. All restricted shares and stock options granted to Executive
prior to the Termination Date shall continue to vest in accordance with their
respective vesting schedule up to the Termination Date. Executive shall have
thirty (30) days from the Termination Date in which to exercise his vested
options. After that date, all unvested options and restricted stock shall lapse.
  2.   No additional benefits. Executive acknowledges and agrees that Executive
shall receive no benefits additional to those set forth above as consideration
for signing this Agreement and abiding by its terms.   3.   Non-compete.
Executive agrees that he will not, without Company’s prior written consent,
perform his Duties for any person or entity listed in Schedule A (direct
competitors to Company) for a period of twelve (12) months from the Termination
Date. “Duties” shall mean those duties of the Employee while employed with the
Company, including managing the research and development and quality assurance
of computer software solutions designed by the Company for the supply chain. The
Company and Executive agree and acknowledge that the definitions of Duties and
the twelve (12) month period of restriction reasonably and fairly limit this
non-compete restriction and are reasonably required for Company’s protection
because the Executive, by having access to the Company’s sensitive and
proprietary information about the Company’s confidential information, customers,
and employees, would provide an unfair competitive advantage to the entities
identified on Exhibit A.   4.   Non-solicitation of Company employees. Executive
agrees that he will not recruit or hire another Executive or employee of the
Company for a period of twelve (12) months from the Termination Date or cause or
assist another Executive or employee of the Company to be hired by any
competitor of the Company for a period of twelve (12) months from the
Termination Date.   5.   Release of claims. Except as set forth below, for and
in consideration of the promises, covenants, and warranties contained herein,
and other good and valuable consideration, the sufficiency of which is hereby
expressly acknowledged, on behalf of Executive, Executive’s heirs,
administrators, executors, successors and assigns, Executive does hereby release
and forever discharge Company and each of Company’s successors, assigns,
subsidiaries, affiliates, and parent corporations, and each and all of Company’s
respective past and present officers, directors, agents, servants, employees,
and attorneys (individually and/or collectively the “Releasees”), from any and
all rights, demands, claims, damages, losses, costs, expenses, actions, and
causes of action whatsoever resulting from anything that has occurred prior to
the date Executive executes this Agreement. This release includes, but is not
limited to, claims for compensation, stock options, stock rights, wages,
benefits, bonuses, breach of contract, intentional infliction of emotional
distress, defamation, or any other torts or personal injury; claims under any
municipal, state, or federal statute, regulation or ordinance, including but not
limited to Title VII of the Civil Rights Act of 1964, as amended 42 U.S.C. §
1981, the Age Discrimination in Employment Act of 1967 (the “ADEA”), the Older
Workers Benefit Protection Act, the Americans with Disabilities Act, the
Rehabilitation Act, the Family and Medical Leave Act, the Executive Retirement
Income Security Act of 1974, the Immigration Reform and Control Act of 1986, the
Atlanta Human Rights Ordinance, the Georgia Equal Employment for People with
Disabilities Code, and the Georgia Sex Discrimination in

 



--------------------------------------------------------------------------------



 



    Employment Law; and claims in tort or in contract, whether at law or in
equity, known or unknown, contingent or fixed, or suspected or unsuspected.
Executive understands and agrees that by signing this Agreement, Executive is
giving up any right which Executive may have against any or all of the Releasees
to recover under federal, state, or municipal statutory or common law for any
claim arising before Executive signs this Agreement. This Agreement does not
waive any rights or claims that may arise after Executive signs it below.

     For the purpose of implementing a full and complete release and discharge,
Executive expressly acknowledges that this Agreement is intended to include in
its effect, without limitation, all claims which Executive does not know or
suspect to exist in Executive’s favor at the time of execution hereof, and that
the Agreement contemplates the extinguishment of any such claim or claims. This
Agreement does not, however, release any claims for workers’ compensation
benefits or unemployment compensation benefits.
     By signing this Agreement and accepting the benefits outlined above,
Executive acknowledges that as part of this Agreement Executive will not
hereafter be entitled to any individual recovery or relief as a result of an
action filed against the Company, any affiliated entities, or any of its present
and former directors, officers, employees, or agents, in any federal, state, or
local court or before any federal, state, or local agency, including, for
example, the Equal Employment Opportunity Commission or the Department of Labor.
     Company hereby fully releases, remises, acquits and forever discharges
Executive from any and all claims, demands, actions, causes of action, damages,
obligations, losses and expenses of whatsoever kind or nature, known or unknown,
arising out of the acts, omissions, transactions, transfers, happenings,
violations, promises, contracts, agreements, facts or situations related to the
Executive Employment Agreement dated March 30, 2006 and the Severance and
Non-Competition Agreement dated March 30, 2006, except for the confidentiality
and non-disclosure obligations that survive termination of the March 30, 2006
Agreements. For avoidance of doubt, the Company does not release Executive from
any past or continuing obligations relating to confidentiality or to the
proprietary rights of the Company, including Executive’s obligations relating to
Work Product in the March 30, 2006 Executive Employment Agreement, nor does the
Company release Executive’s obligations under this Agreement.

6.   Covenant not to sue. Executive agrees that, except to the extent such right
may not be waived by law, Executive will not commence any legal action or
lawsuit or otherwise assert any legal claim seeking relief for any claim
released under the “Release of claims” provision above. This “covenant not to
sue” does not, however, prevent or prohibit Executive from seeking a judicial
determination of the validity of Executive’s release of claims under the Age
Discrimination in Employment Act (“ADEA”).   7.   Executive statement about
Releasees. Executive further agrees that Executive shall make no negative
statements concerning, or take any action that derogates Company or other
Releasees, or any Releasee’s services, reputation, officers, employees,
financial status, or operations, or that damages any of Releasees’ business
relationships. This nondisparagement provision does not apply on occasions when
Executive is subpoenaed or ordered by a court or other governmental authority to
testify or give evidence and must, of course, respond truthfully, to conduct
otherwise protected by the Sarbanes-Oxley Act, or to conduct or testimony in the
context of enforcing the terms of this Agreement or other rights, powers,
privileges, or claims not released by this Agreement.   8.   Effect of Breach of
Paragraphs 3. Executive acknowledges that Executive’s entitlement to the payment
described in paragraph 1 in excess of $10,000 is based on Executive’s agreement
and compliance with the “Non-compete” provision set forth in paragraph 3above.
Executive acknowledges and agrees that Company’s obligation to make any payment
to Executive as described in paragraph 1 beyond a total payment to Executive of
$10,000 will cease if Executive breaches the restrictions in paragraph- 3
Executive also understands that his retention of the consideration described in
paragraph 1 in excess of $10,000 is expressly conditioned upon his fulfillment
of his promises stated in paragraph 3, and he agrees, to the extent permitted or
required by law, immediately to return or repay the amounts he has received from
Company pursuant to this Agreement in excess of $10,000.00 upon his proven
breach of paragraph 3. Executive understands and agrees that any breach of
paragraph 3 may cause the Company great and irreparable harm and that it would
be difficult or impossible to establish the full monetary value of such damage.
Executive covenants and agrees that in the event of any breach of paragraph 3,
Executive consents to the entry of appropriate preliminary and permanent
injunctions in a court of appropriate jurisdiction, without the posting of a
bond or other security, in addition to whatever other remedies the Company may
have.

-2-



--------------------------------------------------------------------------------



 



9.   Denial of liability. Company and Executive understand and agree that
entering into this Agreement shall not be construed as an admission of liability
or violation of any applicable law, any contract provisions, or any rule or
regulation, as to which Company and the Releasees expressly deny liability. This
Agreement shall not be admissible in any proceeding except an action to enforce
its terms.   10.   Consideration Period. Because the arrangements discussed in
this Agreement affect important rights and obligations, Executive is advised to
consult with an attorney before agreeing to the terms set forth herein.
Executive has twenty-one (21) days from the date Executive receives this
Agreement within which to consider it, and Executive may take as much of that
time as Executive wishes before signing. If Executive decides to accept the
benefits offered herein, Executive must sign this Agreement on or before the
expiration of the 21-day period and return it promptly to the Company.   11.  
Revocation Period. For a period of up to and including seven (7) days after the
date Executive signs this Agreement, Executive may revoke it entirely. No rights
or obligations contained in this Agreement shall become enforceable before the
end of the 7-day revocation period. If Executive decides to revoke the
Agreement, Executive must deliver to the Company (Attn: David K. Dabbiere) a
signed notice of revocation on or before the end of the last day of this 7-day
period. Upon delivery of a timely notice of revocation, this Agreement shall be
canceled and void, and neither Executive nor the Company shall have any rights
or obligations arising under it.   12.   Effective Date. This Agreement shall
become effective eight (8) days after it has been signed by Executive and a
representative of the Company, provided it has not been revoked by Executive
during the seven (7)-day revocation period.   13.   Severability. If any
provision, or portion thereof, of this Agreement is held invalid or
unenforceable under applicable statute or rule of law, only that provision shall
be deemed omitted from this Agreement, and only to the extent to which it is
held invalid, and the remainder of the Agreement shall remain in full force and
effect.   14.   Titles. Titles included in this Agreement are for reference only
and are not part of the terms of this Agreement, nor do they in any way modify
any terms of the Agreement.

      THE PARTIES ACKNOWLEDGE THAT THEY HAVE HAD ACCESS TO INDEPENDENT LEGAL
COUNSEL OF THEIR OWN CHOOSING IN CONNECTION WITH ENTERING INTO THIS AGREEMENT,
AND THE PARTIES HEREBY ACKNOWLEDGE THAT THEY FULLY UNDERSTAND THE TERMS AND
CONDITIONS OF THIS AGREEMENT AND AGREE TO BE FULLY BOUND BY AND SUBJECT THERETO.
THE EXECUTIVE ALSO EXPRESSLY REPRESENTS THAT EXECUTIVE IS EXECUTING THIS
AGREEMENT VOLUNTARILY AND OF EXECUTIVE’S OWN FREE WILL.

     I have read this Agreement, I understand its contents, and I willingly,
voluntarily, and knowingly accept and agree to the terms and conditions of this
Agreement. I acknowledge and represent that I received a copy of this Agreement
on _______________.______

     
EXECUTIVE:
   
 
   
  /s/ Pervinder Johar
    December 31, 2008
 
   
Pervinder Johar
  Date
 
   
COMPANY:
   
 
   
  /s/ Peter F. Sinisgalli
    December 31, 2008
 
   
Peter F. Sinisgalli, President & CEO
  Date

-3-



--------------------------------------------------------------------------------



 



SCHEDULE A

     
JDA
  Logility
 
   
LIS
  Red Prairie
 
   
Provia
  SAP
 
   
Retek
  Viewlocity
 
   
SSA
  i2
 
   
Oracle
  Nistevo
 
   
One Network
  Descartes
 
   
GT Nexus
  LeanLogistics
 
   
Retailix
  HighJump/3M
 
   
Infor
  Yantra
 
   
Profitlgix
   

     Any successor company to any company listed above. In cases where any of
these companies are (or become) part of a larger company (such as Yantra is now
part of SBC); the Agreement will be restricted to the business unit formed as a
result of the acquisition. As an example, in the case of Yantra, the Agreement
will apply to the Distributed Order Management and Supply Chain Software
solution businesses of SBC, but not to other businesses of SBC (such as EDI
business unit of SBC).
Initials:     Executive /s/ PJ     Company /s/ PS

-4-